Exhibit 10.1

 

FARMLAND PARTNERS INC.

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT (this “Agreement”) dated as of the date last signed below,
between Farmland Partners Inc., a Maryland corporation (the “Farmland”), and
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership” and, together with Farmland, the “Company”), each with
its principal place of business at 4600 S. Syracuse Street, Suite 1450, Denver,
CO 80237, and Robert L. Cowan residing at the address on file with the Company
(the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, Employee and the Company desire to enter into this Agreement to set
forth the terms of Employee’s separation from the Company;

 

WHEREAS, Employee and the Company are parties to an employment agreement dated
as of February 2, 2017 (the “Prior Agreement”) pursuant to which Employee’s
employment term of one year expired on February 2, 2018;

 

WHEREAS, the Employee desires to transition from his role as President and
full-time employee to pursue other interests outside the U.S.;

 

WHEREAS, the Company and the Employee desire that upon the Effective Date,
Employee will serve as an advisor to the Company pursuant to the terms set forth
herein;  and

 

WHEREAS, the Company and the Employee desire that, effective as of the Effective
Date, except as expressly set forth herein, this Agreement supersedes and
replaces in its entirety the Prior Agreement and, as of such date, the Prior
Agreement shall be of no further force or effect;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             EFFECTIVE DATE OF RESIGNATION.   You hereby resign as President
of the Company, effective as of May 31, 2018 (the “Effective Date”) allowing the
Company to benefit from a transition during which you will continue to work
full-time and receive your current salary.

 

2.             ACCRUED BENEFITS.  Except as provided herein, following the
Effective Date, the Company will have no further obligations to you other than
the following:

 

(i)            any unpaid base salary through the Effective Date;

 

(ii)           any accrued but unused vacation time in accordance with Company
policy; and

 

--------------------------------------------------------------------------------


 

(iii)          reimbursement for any unreimbursed business expenses incurred
through the termination date (collectively, Sections 2(i) through 2(iii) hereof
shall be hereafter referred to as the “Accrued Benefits”).

 

3.             Your final paycheck will be delivered on May 31, 2018.  This
check will include any Accrued Benefits.

 

4.             ADVISORY ROLE.  Upon the Effective Date, notwithstanding the
termination of your services to the Company, you agree to serve as an advisor to
the Company for one (1) year from the Effective Date.  Your role as an advisor
shall entail telephonic consultation from time to time and may occasionally
require a face-to-face meeting.  However, the Company shall provide ten
(10) days prior notice before any such face-to-face meeting.  In consideration
for these services your restricted shares of the Company’s common stock granted
pursuant to the Restricted Stock Agreement dated February 2, 2017 (the “Award
Agreement”) shall continue to vest pursuant to the vesting schedule set forth in
the Award Agreement and the Company’s Second Amended and Restated 2014 Equity
Incentive Plan.

 

5.             RELEASE.  Any and benefits or additional rights provided pursuant
to this Agreement beyond the Accrued Benefits shall only be provided and/or
payable if the Employee delivers to the Company and does not revoke a general
release of claims in favor of the Company attached as Exhibit A hereto. Such
release shall be executed and delivered (and no longer subject to revocation)
within thirty (30) days following the execution of this Agreement.

 

6.             RESTRICTIVE COVENANTS.

 

(a)           CONFIDENTIALITY.  Employee shall comply with the confidentiality
obligations set forth in Section 10(a) of the Prior Agreement which shall
survive termination of such agreement.

 

(b)           NONCOMPETITION.  The Employee agrees to the covenants set forth in
Exhibit B hereto.

 

(c)           NONSOLICITATION; NONINTERFERENCE.

 

(i)             For a period of two (2) years after the Effective Date, the
Employee agrees that the Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (A), solicit, aid or
induce any customer of the Company or any of its affiliates to purchase goods or
services then sold by the Company or any of its affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer., (B) solicit, aid or induce any
employee, representative or agent of the Company or any of its  affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or (B) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its

 

2

--------------------------------------------------------------------------------


 

affiliates and any of their respective vendors, joint venturers, licensors or
tenants.  An employee, representative or agent shall be deemed covered by this
Section 6(c)(i) while so employed or retained and for a period of six (6) months
thereafter.

 

(ii)                Notwithstanding the foregoing, the provisions of this
Section 6(c) shall not be violated by (A) general advertising or solicitation
not specifically targeted at Company-related persons or entities, (B) the
Employee serving as a reference, upon request, for any employee of the Company
or any of its affiliates so long as such reference is not for an entity that is
employing or retaining the Employee, or (C) actions taken by any person or
entity with which the Employee is associated if the Employee is not personally
involved in any manner in the matter and has not identified such Company-related
person or entity for soliciting or hiring.

 

(d)           NONDISPARAGMENT.  The Employee agrees not to make negative
comments or otherwise disparage the Company or its officers, directors,
employees, shareholders, agents or products.  The Company hereby agrees that its
directors and executive officers will not, directly or indirectly, make or
solicit or encourage others to make or solicit any negative comments or
otherwise disparaging remarks concerning the Employee. The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

(e)           RETURN OF COMPANY PROPERTY.  On the Effective Date, the Employee
shall return all property belonging to the Company or its affiliates (including,
but not limited to, any Company-provided laptops, computers, cell phones,
wireless electronic mail devices or other equipment, or documents and property
belonging to the Company).  The Employee may retain the Employee’s rolodex and
similar address books provided that such items only include contact information.

 

(f)            REASONABLENESS OF COVENANTS.  In signing this Agreement, the
Employee gives the Company assurance that the Employee has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 6 hereof.  The Employee agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and their Confidential Information and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints. 
The Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Employee has sufficient assets and skills to provide a livelihood while such
covenants remain in force.  The Employee further covenants that the Employee
will not challenge the reasonableness or enforceability of any of the covenants
set forth in this Section 6.  It is also agreed that each of the Company’s
affiliates will have the right to enforce all of the Employee’s

 

3

--------------------------------------------------------------------------------


 

obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 6.

 

(g)           REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 6 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.

 

(h)           TOLLING.  In the event of any violation of the provisions of this
Section 6, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

(i)            COOPERATION.   Upon the receipt of reasonable notice from the
Company (including outside counsel), the Employee agrees that while employed by
the Company and after the Effective Date, the Employee will respond and provide
information with regard to matters in which the Employee has knowledge as a
result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company.

 

7.             EQUITABLE RELIEF AND OTHER REMEDIES.  The Employee acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 6 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary
damages.  In the event of a violation by the Employee of Section 6 hereof, any
consideration provided to the Employee pursuant to this Agreement or otherwise
shall immediately cease and Employee shall forfeit any unvested restricted stock
described in Section 4.

 

8.             NO ASSIGNMENTS.  This Agreement is personal to each of the
parties hereto.  Except as provided in this Section 8 hereof, no party may
assign or delegate any rights or obligations hereunder without first obtaining
the written consent of the other party hereto.  The Company may assign this
Agreement to any successor to all or substantially all of the business and/or
assets of the Company, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets,

 

4

--------------------------------------------------------------------------------


 

which assumes and agrees to perform the duties and obligations of the Company
under this Agreement by operation of law or otherwise.

 

9.             NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

 

If to the Employee:

 

 

 

At the address (or to the facsimile number) shown

 

in the books and records of the Company.

 

 

 

If to the Company:

 

4600 S. Syracuse Street, Suite 1450

 

Denver, CO 80237

 

 

 

Attention: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

10.          SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

 

11.          SEVERABILITY.  The provisions of this Agreement shall be deemed
severable.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable law.

 

12.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

13.          GOVERNING LAW.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Colorado (without
regard to its choice of law provisions).  The parties acknowledge and agree that
in connection with any dispute hereunder, each party shall

 

5

--------------------------------------------------------------------------------


 

pay all of its own costs and expenses, including, without limitation, its own
legal fees and expenses.

 

14.          MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof including, without limitation, the Prior Agreement, which shall be
of no further force or effect as of the Effective Date except as expressly
provided herein.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

15.          REPRESENTATIONS.  The Employee represents and warrants to the
Company that (a) the Employee has the legal right to enter into this Agreement
and to perform all of the obligations on the Employee’s part to be performed
hereunder in accordance with its terms, and (b) the Employee is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder. In addition, the Employee acknowledges that the Employee is aware of
Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Employee in compliance therewith.

 

16.          TAX MATTERS.

 

(a)           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation. In
no event whatsoever shall the Company (or its officers, directors, employees,
agents, advisors or representatives) be liable for any additional tax, interest
or penalty that may be imposed on the Employee by Code Section 409A or damages
for failing to comply with Code Section 409A.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date last signed below.

 

 

FARMLAND PARTNERS INC.

 

 

 

By:

/s/ Paul A. Pittman

 

Name:

Paul A. Pittman

 

Title:

Executive Chairman and Chief Executive Officer

 

 

 

Date: April 10, 2018

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

By:

Farmland Partners OP GP, LLC, its general partner

 

 

 

 

By:

Farmland Partners Inc., its sole member

 

 

 

 

 

 

By:

/s/ Paul A. Pittman

 

 

Name:

Paul A. Pittman

 

 

Title:

Executive Chairman and Chief Executive Officer

 

 

 

Date: April 10, 2018

 

 

 

EMPLOYEE

 

 

 

/s/ Robert L. Cowan

 

Robert L. Cowan

 

 

 

Date: April 10, 2018

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I, Robert L. Cowan, in consideration of and subject to the performance by
Farmland Partners Inc., a Maryland corporation (“Farmland”), and Farmland
Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership” and, together with the Farmland and its subsidiaries,
the “Company”), of its obligations under the Employment Agreement dated as of
February 2, 2017 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates and all present,
former and future managers, directors, officers, employees, attorneys, advisors,
successors and assigns of the Company and its affiliates and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below (this
“General Release”).  The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder.  Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

 

1.             I understand that any payments or benefits paid or granted to me
under Section 4 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled.  I understand and agree that I will not receive certain of the
payments and benefits specified in Section 4 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter.  Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.             Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: the Prior Agreement,
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended (including
the Older Workers Benefit Protection Act); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights

 

A-1

--------------------------------------------------------------------------------


 

law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.             I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action or other matters covered by paragraph 2
above.

 

4.             I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.             I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claims, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief. 
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.  Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under the Agreement, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, or (iii) my rights as an
equity or security holder in the Company or its affiliates.

 

6.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.

 

--------------------------------------------------------------------------------


 

7.             I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

8.             I agree that if I violate this General Release by suing the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.

 

9.             I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.

 

10.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.

 

11.          I hereby acknowledge that Sections 4-16 of the Agreement shall
survive my execution of this General Release.

 

12.          I represent that I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

 

13.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

 

14.          Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

--------------------------------------------------------------------------------


 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY
RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

SIGNED:

 

 

DATED:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.              Non-Compete.  Employee acknowledges and agrees that (a) the
Employee has had access to Confidential Information which, if disclosed, would
unfairly and inappropriately assist in competition against the Company or any of
its affiliates, and (b) the Company and its affiliates have substantial
relationships with their tenants, potential sellers and real estate brokers and
the Employee has had access to these parties. Accordingly, Employee acknowledges
and agrees that for one (1) year from the Effective Date, the Employee agrees
that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
the business of owning and leasing agricultural real estate or in any other
material business in which the Company or any of its affiliates is engaged on
the Effective Date or in which they have planned, on or prior to such date, to
be engaged in on or after such date, in any locale of any country in which the
Company conducts business or after such date, in any locale of any country in
which the Company conducts business, with the exception of de minimis contacts
in any such locale of any such country outside the United States.

 

2.              Exceptions.  Notwithstanding the foregoing, nothing herein shall
prohibit the Employee from:

 

a.              being employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
rendering services to Murray Wise Associates, LLC and/or PSP Investments
(“MWA/PSP”) provided any work performed by Employee is solely related to
agricultural real estate investments outside the United States.  In the event
MWA/PSP engages in agricultural real estate investment activity within the
United States, Employee agrees Employee shall be prohibited from: (i) engaging
in any discussions with or the transfer of documents to or from anyone employed
by or representing MWA/PSP or any current or potential partner, vendor, seller,
buyer or broker; and (ii) accessing any files of MWA/PSP related to United
States agricultural real estate.  Employee shall ensure that MWA/PSP educates
all members of the company, contractors, agents and any other person or  entity
involved in transactions in the United States at MWA/PSP as to the separation of
the Employee from such matter.

 

b.              being a passive owner of not more than one percent (1%) of a
company engaged in a business in the U.S. that is in competition with the
Company or any of its affiliates, so long as the Employee has no active
participation in the business of such corporation

 

c.               being a passive owner of not more than twenty percent (20%) of
a company engaged in a business outside of the U.S. that is in competition with
the Company or any of its affiliates, so long as the Employee has no active
participation in the business of such corporation, or

 

--------------------------------------------------------------------------------


 

d.              owning, managing, operating, controlling, or being employed by
any firm, corporation or other entity in the same capacity in which the Employee
was engaged immediately prior to the Termination of the Employee’s employment
hereunder, as long as (a) the Board has been apprised of the identity of, and
the Employee’s role with, such firm, corporation or other entity and (b) the
Board has previously approved the Employee’s role with such firm, corporation or
other entity, in the case of both (a) and (b), prior to the Employee’s
termination of employment.  In addition, the provisions of this Exhibit B shall
not be violated by the Employee commencing employment with a subsidiary,
division or unit of any entity that engages in a business in competition with
the Company or any of its affiliates so long as the Employee and such
subsidiary, division or unit does not engage in a business in competition with
the Company or any of its affiliates.

 

3.              Right of First Offer.  For a period of one (1) year from the
Effective Date, in the event Employee is contacted by a seller or broker with
respect to any agricultural real estate for sale in the U.S., or otherwise
obtains knowledge thereof, Employee shall make the Company aware via email of
the opportunity in writing and Company shall have ten (10) days to respond to
Employee in writing.  If Company declines or fails to respond within ten
(10) days, Employee shall be entitled to present such offer to third parties,
including MWA/PSP.

 

--------------------------------------------------------------------------------